DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Couplings 22 (par. 56), shroud 37 (par. 61), internal frame 545 (par. 69), track surface bed 555 (par. 70), outlet 50, blower motor 52, blower housing 54 (par. 73), chiller/heater 58 (par. 74), and computer rack 84 (par. 78).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  
Paragraph 64 refers to “FIG. 28.”  It appears the reference should be to FIG. 5.

In paragraph 70, delete “549”, and insert --548--.
In paragraph 78, delete “FIG. 28”, and insert --FIG. 24--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the rail car" in line 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-7 depend from claim 1 and are rejected for the same reason.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7  and 14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2017/0106885 to Singh (Singh) in view of US Patent Application Publication 2016/0082991 to Warta et al. (Warta) and US Patent Application Publication 2019/0310470 to Weindorf et al. (Weindorf).
Claim 1
With regard to railway track assessment platform including an enclosed space formed therein, Singh teaches a TrackVue system that may be mounted on a passenger train (Fig. 3, vehicle 46; par. 143).
With regard to one or more power sources located on the boxcar, Singh teaches a battery in the main housing of the system mounted on the vehicle (Fig. 1, battery 28, par. 97).
With regard to a controller in electrical communication with the one or power sources including at least one processor and a data storage device in communication with the processor, Singh teaches a removable processing unit (RPU) 30 and a storage device (Fig. 1, RPU 30, storage device 80; par. 127).

With regard to an air handling system located on the rail car, the air handling system including an air blower and a heater/chiller, Singh teaches a cooling device, fan and heating device on the rail vehicle (pars. 43, 103, 104; Fig. 1, cooling device 38, fan 40; par. 117; Fig. 1, heating device 58; par. 131).
With regard to wherein data from the railway track is autonomously collected by both the first sensor assembly controlled by the controller and the second sensor assembly controlled by the controller and such data is stored on the data storage device, Singh that the RPU stores data on the storage device (par. 127).
Singh does not teach that the platform includes a boxcar.  Warta teaches that a monitoring system may be mounted on a box car (par. 33).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the track survey system, as taught by Singh, to include mounting the system on a box car, as taught by Warta, because then an additional option for mounting track monitoring on conventional train cars would have been available (Singh, pars. 8, 9).
Singh does not teach a set of air ducts in fluid communication with the air handling system and the first sensor assembly for supplying heated or cooled blown air from the air from the handling system to the first sensor assembly. Weindorf teaches an 
Claim 2
Singh teaches a second sensor assembly in electronic communication with the controller, the second sensor assembly including a second sensor enclosure, a second light emitting device, and one or more second sensors oriented to capture data from the railway track (Fig. 2, pair of housing enclosures 20; par. 133).
wherein data from the railway track is autonomously collected by both the first sensor assembly controlled by the controller and the second sensor assembly controlled by the controller and such data is stored on the data storage device (par. 133, 127).
Singh does not teach the set of air ducts in fluid communication with the air handling system, the first sensor assembly, and the second sensor assembly for supplying heated or cooled blown air from the air handling system to the first sensor assembly and the second sensor assembly.  Weindorf teaches an air treatment device with an outer and inner air channel for blowing air across a camera aperture (Fig. 1, outer air channel 22, inner air channel 24, air treatment device 66, camera aperture 28; par. 35).  It would have been obvious to one of ordinary skill in the art at a time before 
Claim 5
Singh does not teach a first LiDAR sensor configured to gather data of a rail corridor along a first scan plane and a second LiDAR sensor configured to gather data of a rail corridor along a second scan plane wherein the first LiDAR sensor and the second LiDAR sensor are in electrical communication with the controller and are physically connected to on an outer rear surface of the boxcar.  Warta teaches a LiDAR scanner for railway monitoring (pars. 7, 22).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the track survey system, as taught by Singh, to include LiDAR, as taught by Warta, because then an additional method of monitoring tracks would have been available.
Claim 6
Singh teaches a temperature controller in communication with the air handling system wherein the blower and heater/chiller are activated or deactivated by the temperature controller based on environmental conditions of the autonomous railway track assessment apparatus (pars. 43, 117).
Claim 7
Singh does not teach one or more valves within ducts between the air handling system and each of the first sensor assembly and the second sensor assembly.  Weindorf teaches shutters for controlling air flow in the air treatment device (pars. 35, 
Claim 14
With regard to a railroad data gathering assembly including a sensor mounted on a sensor housing, the sensor housing including a plurality of apertures formed therethrough proximate to sensors of the sensor, Singh teaches a system with a housing that contains a laser emitting device and track imaging sensors (Fig. 1, system 10, housing 20, laser emitting device 24, track imaging sensors 12; pars. 90-91).
With regard to an air blower, Singh teaches a cooling device with a fan (pars. 43, 103, 104; Fig. 1, cooling device 38, fan 40).
With regard to a heater/chiller in fluid communication with the air blower, Singh teaches a cooling device and a heating device (Fig. 1, cooling device 38, heating device 58; pars. 117, 131).
With regard to a temperature controller in electronic communication with the air blower and the heater/chiller, Singh teaches a thermal management device (pars. 43, 117).
With regard to a temperature sensor in communication with the temperature controller, Singh teaches environmental readings (pars. 105, 117).
With regard to wherein the temperature controller activates and deactivates the air blower and heater/chiller to provide conditioned air to the railroad data gathering assembly based on data received from the temperature sensor, Singh teaches a cooling 
Singh does not teach that the sensor is a LiDAR sensor or that the housing is on a boxcar.  Warta teaches a LiDAR scanner for railway monitoring (pars. 7, 22).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the track survey system, as taught by Singh, to include LiDAR, as taught by Warta, because then an additional method of monitoring tracks would have been available.  Warta teaches that a monitoring system may be mounted on a box car (par. 33).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the track survey system, as taught by Singh, to include mounting the system on a box car, as taught by Warta, because then an additional option for mounting track monitoring on conventional train cars would have been available (Singh, pars. 8, 9).
Singh does not teach that the conditioned air is blown out of the sensor enclosure proximate to the sensor and the light emitter to divert debris or precipitation from the sensor and the light emitter.  Weindorf teaches an air treatment device with an outer and inner air channel for blowing air across a camera aperture (Fig. 1, outer air channel 22, inner air channel 24, air treatment device 66, camera aperture 28; par. 35).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the track survey system, as taught by Singh, to include an air treatment device with inner and outer air channels, as taught by Weindorf, because then the camera performance would have been improved (Weindorf, par. 2).
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Warta and Weindorf as applied to claims 1 and 2 above, and further in view of WO 2019/023658 to Dick et al. (Dick).
Claim 3
Singh, Warta and Weindorf teach all the limitations of claim 1 upon which claim 3 depends.  Singh, Warta and Weindorf do not teach that the first sensor assembly is oriented at a substantially perpendicular angle relative to the railway track.  Dick teaches that cameras are generally aimed perpendicularly to the rails.  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the track survey combination, as taught by Singh Warta and Weindorf, to include orienting the cameras perpendicular to the rails, because then one or ordinary skill would try one of many orientations would to monitor track deformation visible from that angle.
Claim 4
Singh, Warta and Weindorf teach all the limitations of claim 2 upon which claim 4 depends.  Singh, Warta and Weindorf do no teach that the second sensor assembly is oriented at an oblique angle a relative to the undercarriage of the rail vehicle.  Dick teaches orienting sensors at several different angles (pars. 32, 33).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the track survey combination, as taught by Singh Warta and Weindorf, to include orienting the cameras perpendicular to the rails, because then one or ordinary skill would try one of many orientations would to monitor track deformation visible from that angle.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Weindorf.
Claim 8
With regard to a railroad data gathering assembly including a sensor and a light emitter inside a sensor enclosure wherein the railroad data gathering assembly is operable to gather data from a railroad track using the sensor and the light emitter, Singh teaches a system with a housing that contains a laser emitting device and track imaging sensors (Fig. 1, system 10, housing 20, laser emitting device 24, track imaging sensors 12; pars. 90-91).
With regard to an air blower, Singh teaches a cooling device with a fan (pars. 43, 103, 104; Fig. 1, cooling device 38, fan 40).
With regard to a heater/chiller in fluid communication with the air blower, Singh teaches a cooling device and a heating device (Fig. 1, cooling device 38, heating device 58; pars. 117, 131).
With regard to a temperature controller in electronic communication with the air blower and the heater/chiller, Singh teaches a thermal management device (pars. 43, 117).
With regard to a temperature sensor in communication with the temperature controller, Singh teaches environmental readings (pars. 105, 117).
With regard to wherein the temperature controller activates and deactivates the air blower and heater/chiller to provide conditioned air to the railroad data gathering assembly based on data received from the temperature sensor, Singh teaches a cooling 
Singh does not teach that the conditioned air is blown out of the sensor enclosure proximate to the sensor and the light emitter to divert debris or precipitation from the sensor and the light emitter.  Weindorf teaches an air treatment device with an outer and inner air channel for blowing air across a camera aperture (Fig. 1, outer air channel 22, inner air channel 24, air treatment device 66, camera aperture 28; par. 35).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the track survey system, as taught by Singh, to include an air treatment device with inner and outer air channels, as taught by Weindorf, because then the camera performance would have been improved (Weindorf, par. 2).
Allowable Subject Matter
Claims 9-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANUEL L BARBEE/Primary Examiner, Art Unit 2864